Title: From Alexander Hamilton to James McHenry, 16 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 16. 99
          
          I have declined, upon the principle, mentioned to you stated in a former letter, I have declined taking any to take measures with respect to the Hospitals on Goat or Rose Island, not having received in the mean new any fresh instructions from you on the subject. I think it proper to mention this that there may be no misapprehension as to the situation of the business.
          It appears from your statement that some of the regular mates are deficient wanting altho’ there is a number of temporary mates in service. I submit to you whether it would not be expedient to complete the organization by appointing the full number of regular mates out of those that are merely. The selection may can be made such  from of those who are temporaryly or out of engaged, from those and together with the two young Gentlemen proposed by me on the recommendation of General Wilkinson—It appears to me always best to complete the organization according to the regular establishment.
          Enclosed you will find some extracts from Col. Smith’s letter of the seventh of this month—
          With grt Cons. &c: &c:
        